Citation Nr: 0923947	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-33 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the character of the appellant's discharge for the 
period of service from May 1966 to February 1967 is 
considered a bar to payment of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The appellant had active military service from May 1966 to 
February 1967 in the United States Marines Corps.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 administrative decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that the appellant's 
character of discharge, under other than honorable 
conditions, was a regulatory bar to VA benefits under 38 
C.F.R. § 3.12(d). 

In March 2009, the appellant testified at a hearing at the 
Board's offices in Washington, DC, before the undersigned 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under VA laws and regulations, and for benefits purposes, a 
"Veteran" is a person discharged or released from active 
service under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12(a).

A dishonorable discharge, a statutory bar, or a regulatory 
bar deprives the claimant of all gratuitous VA benefits.  
Such a discharge, statutory bar, or regulatory bar is binding 
on VA as to the character of discharge unless an exception 
such as insanity applies.  38 C.F.R. § 3.12 (2008).  
Statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 
3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).

In particular, a discharge or release for willful and 
persistent misconduct is considered to have been under 
dishonorable conditions, and is a regulatory bar to VA 
benefits.  38 C.F.R. § 3.12(d)(4).  An act is willful 
misconduct where it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n).  If the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious, it will not be considered 
willful or persistent misconduct.  38 C.F.R. § 3.12(d)(4).  
Additionally, a discharge under dishonorable conditions 
(e.g., due to willful misconduct), will not constitute a bar 
to benefits if the individual was insane at the time of the 
offense that caused the discharge.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  

If the Veteran was absent without leave (AWOL) which 
materially interfered with the performance of military duty, 
the requirements as to line of duty are not met.  38 C.F.R. § 
3.1(m)(1).  The U.S. Court of Appeals for Veterans Claims 
(Court) has determined that an absence without leave, 
precluding the performance of military duties, cannot 
constitute a minor offense for purposes of willful and 
persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 
448 (1995).  Similarly, the Court also affirmed a Board 
decision which found that 32 days unauthorized absence out of 
176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  Winter v. Principi, 4 Vet. 
App. 29 (1993).

With regard to the defense of insanity, VA regulations 
provide that an insane person is one (1) who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or (2) who 
interferes with the peace of society; or (3) who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2008).  When the question is whether an 
individual was insane at the time of an offense leading to 
his court-martial or discharge, the rating agency will base 
its decision on all the evidence procurable relating to the 
period involved, and apply the definition of paragraph (a). 
38 C.F.R. § 3.354(b).  Mental illness is not identical to 
'insanity.'"  Beck v. West, 13 Vet. App. 535, 539 (2000).  In 
addition, the Court has held that the insanity need only 
exist at the time of the commission of the offense leading to 
the person's discharge, and that there is no requirement of a 
causal connection between the insanity and the misconduct.  
Struck v. Brown, 9 Vet. App. 145 (1996).  Furthermore, the 
Court held that "a determination of whether a person is 
insane is in effect a determination of whether that person's 
actions were intentional and thus the result of willful 
misconduct."  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  

The appellant's DD Form 214 reveals that he was discharged 
from active duty service in February 1967 under "conditions 
other than honorable."  He was 17 years of age when he 
joined the Marine Corps, and had an 8th grade education.  His 
service personnel records (SPRs) reveal that the he received 
an undesirable discharge because of unfitness to serve due to 
homosexuality.  His SPRs indicate that in September 1966 he 
confessed to a homosexual act with a civilian.  Furthermore, 
he was convicted in a Special Court Martial in September 1966 
for malingering for the purposes of avoiding duty.  
Specifically, it was noted that he intentionally tried to 
injure himself by way of an overdose of aspirin, nerve pills, 
and sleeping pills on August [redacted], 1966.  Moreover, it was also 
documented he went AWOL for a total of 56 days on two 
separate occasions.  He also was held in confinement on 
several occasions.  An in-service medical evaluation 
diagnosed him with an emotionally unstable personality, but 
with no specific psychiatric disorder.  Based on this 
evidence, the Board finds that the offenses which led to his 
discharge were willful and persistent misconduct, a 
regulatory bar to VA benefits, as defined under 38 C.F.R. 
§ 3.12(d)(4).  

However, as to the military discharge based on homosexuality, 
only homosexual acts involving aggravating circumstances or 
other factors affecting the performance of duty can be 
considered a dishonorable discharge.  38 C.F.R. § 3.12(d)(5).   
Examples of homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty include child molestation, homosexual prostitution, 
homosexual acts or conduct accompanied by assault or 
coercion, and homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status when a 
service member has taken advantage of his or her superior 
rank, grade, or status.  Id.  In the present case, according 
to a statement in his SPRs the appellant confessed to 
engaging in a homosexual act with a civilian during a period 
in which he was AWOL.  The appellant has subsequently 
recanted his previous admission, asserting that he only 
confessed to homosexuality in order to receive a discharge 
from service due to threats on his life from a staff 
sergeant.  See October 2007 substantive appeal.  In any 
event, any alleged in-service homosexual act here is not a 
bar to VA benefits under the current version of 38 C.F.R. 
§ 3.12(d)(5).  Engaging in a homosexual act with a civilian 
does not constitute an aggravating circumstance under this 
regulation.  As such, if a homosexual act with a civilian did 
occur during service, it is not a regulatory bar to VA 
benefits.  Therefore, as discussed above, the Board will only 
consider his discharge in the context of willful and 
persistent misconduct, which is a regulatory bar to VA 
benefits.  38 C.F.R. § 3.12(d)(4).  

The appellant maintains that he initially was a good soldier, 
but that his behavior in service changed due to harassment 
and abuse from a staff sergeant.  He claims he was raped and 
physically assaulted by this staff sergeant.  In addition, he 
says his life was threatened, and other superior officers 
would not help him.  He says he had leg pain that impacted 
his ability to perform in training.  He went AWOL and also 
faked a suicide attempt in order to get away from the abusing 
sergeant, and ultimately to receive a discharge from service.  
As a result, he believes he developed post-traumatic stress 
disorder (PTSD).  He admits he was young (age 17), immature, 
with personal problems and a deprived background when he 
entered service.  See September 2006 statement; April 2007 
statement; October 2007 substantive appeal; and March 2009 
hearing testimony.  

However, before addressing the merits of character of 
discharge claim, the Board finds that additional development 
of the evidence is required.

First, there is no indication the RO attempted to obtain 
service treatment records (STRs) from the National Personnel 
Records Center (NPRC) for the appellant's period of military 
service, which may be relevant to the claim at issue.  
Specifically, at the hearing, the appellant's representative 
asserted STRs would reveal treatment for significant leg pain 
that lend credibility to the Appellant's assertions.  In 
addition, SPRs note that the Appellant was hospitalized at a 
Naval Hospital in August 1966 for a pill overdose.  However, 
any such hospitalization records are not present in the 
claims folder.  VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  Specifically, VA is required to obtain the 
appellant's STRs or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  The 
standard for the VA is very high.  On remand, it is essential 
for the RO to make every effort to obtain whatever STRs may 
exist at the NPRC or at other appropriate locations.  If no 
records are available, a negative reply to that effect is 
required.    

Second, the appellant should be scheduled for a VA 
examination and opinion to determine whether he was insane at 
the time he committed the acts that led to his discharge from 
service.  Notably, neither the appellant nor his 
representative has specifically alleged insanity, even though 
insanity is the only defense available against both the 
statutory and regulatory bars for the payment of VA benefits.  
See 38 C.F.R. § 3.12(b).  However, the Board finds the 
defense of insanity has at least been raised by the evidence 
of record since the appellant's SPRs document he 
intentionally tried to injure himself by way of an overdose 
of aspirin, nerve pills, and sleeping pills on August [redacted], 
1966.  

Accordingly, this case is REMANDED for the following action:

1.	Contact the NPRC or any other 
appropriate locations and attempt to 
secure the appellant's STRs for his 
period of service from May 1966 to 
February 1967, to include 
hospitalization records for a pill 
overdose in August 1966.  If such 
records do not exist, or further 
attempts to secure them would be 
futile, a response to that effect is 
required and must be associated with 
the claims file.  The appellant is 
asked to assist, if possible, in 
obtaining these records by providing 
any additional, relevant STRs he may 
possess.

2.	After securing any STRs, then arrange 
for the appellant to undergo the 
appropriate VA examination to determine 
if the appellant was "insane" at the 
time at the time of his instances of 
misconduct during service.  The 
appellant is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of the appellant's pertinent 
medical and personnel history.  The 
examination report must state whether 
such review was accomplished.  Based on 
a physical examination and interview of 
the appellant, as well as a 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
question:  

At the time of the commission of the 
appellant's in-service instances of 
misconduct (going AWOL and overdosing on 
pills), is it at least as likely as not 
(a 50 percent probability or greater) 
that the appellant was considered 
"insane" as defined by 38 C.F.R. § 
3.354?  Under 38 C.F.R. § 3.354, an 
insane person is one (1) who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis 
has been engrafted upon such basic 
condition, exhibits, due to disease, a 
more or less prolonged deviation from 
his normal method of behavior; or (2) 
who interferes with the peace of 
society; or (3) who has so departed 
(become antisocial) from the accepted 
standards of the community to which by 
birth and education he belongs as to 
lack the adaptability to make further 
adjustment to the social customs of the 
community in which he resides.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	After completion of this development, 
readjudicate the appellant's character 
of discharge claim in light of any 
additional evidence received since the 
December 2007 Supplemental Statement of 
the Case (SSOC).  If the claim is not 
granted to his satisfaction, send him 
and his representative another SSOC and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




